DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive with respect to the rejections of:  Claims 1, 3-6 and 12-17 were rejected under 35 U.S.C. 103(a) as being unpatentable over Hauber (US 2018/0154591) in view of Westre (US 2004/0081849). Claims 2, 7 and 8 were rejected under 35 U.S.C. 103(a) as being unpatentable over Hauber (US 2018/0154591) in view of Westre (US 2004/0081849) and further in view of Coates (US 2017/0129180). Claims 9, 12 and 13 were rejected under 35 U.S.C. 103(a) as being unpatentable over Hauber (US 2018/0154591) in view of Westre (US 2004/0081849) and further in view of Mark (US 2014/0291886).
In response to applicant's argument that the Office Action has simply repeated the teaching of the Applicant's invention and held it out to be the reason for combining Hauber with Westre., the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, Westre discloses that shot peening would allow the end laminate to advantageously be able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation.  The laminate in Westre includes both metal and composite .


Claim Objections
Claims 10 and 11 objected to under 37 CFR 1.75 as being a substantial duplicate of allowed claims 26 and 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tape dispensing system”, “a heating system” “a peening system” in claim 1, “a needle peening system” in claim 2, “a shot peening system” in claim 3, “an ultrasonically driven peening system” in claim 7, “an electronically actuated peening system” in claim 8, and “a polymer dispensing system” in claim 17.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3-6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Westre (US 20040081849 A1).

As to claim 1, Hauber discloses an apparatus (such as apparatus 200) comprising: 
a tape dispensing system (tape feed 206); 
a heating system (such as heat source 204); 
a processor; and a memory coupled to the processor (See Figure 1, see also see paragraph 0040, disclosing “System 100 comprises a main controller 118. Main controller 118 may be a computer comprising memory 120, and a processor 122 which is configured to read and write memory 120. The memory 120 may be non-transitory memory, such as flash, ROM, non-volatile static ram, or the like. The memory 120 contains instructions that, when executed by processor 122, control the various subsystems to operate system 100.”), wherein the memory contains instructions that when executed by the processor perform the steps of: 
dispensing from the tape dispensing system a first ply of thermoplastic composite tape over a mandrel; 
dispensing from the tape dispensing system a second ply of thermoplastic composite tape on the first ply.
Hauber does not disclose a peening system; or that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply.

The peened regions 40 and 41 cause the outer metallic laminate layers 24 and 25 to be subjected to residual compressive stresses. The shot 36 is forced into the outer metallic laminate layers 24 and 25. It will be appreciated that impinging shot 36 onto the surface of the outer metallic layers 24 and 25 creates small indentations on the outer metallic layers 24 and 25, thereby causing the outer metallic layers 24 and 25 to grow or stretch. The stretching of the outer metallic laminate layers 24 and 25 tends to stretch, to a lesser extent, the fiber laminate layers 30 that are attached to the outer metallic laminate layers 24 and 25. As a result, the fiber laminate layers 30 are subjected to residual tensile stresses. Advantageously, the fiber laminate layers 30 do not stretch as much as the outer metallic laminate layers 24 and 25 because the cumulative thickness of the fiber layers 30 is large in relation to the metallic out layers 24 and 25. Because the fiber laminate layers 24 stretch less than the outer metallic laminate layers, the fiber laminate layers 30 tend to restrain or mitigate growth or stretching of the outer metallic laminate layers 24 and 25 that are being peened. Advantageously, restraint or mitigation of growth or stretching of the outer metallic laminate layers 24 and 25 prevents the outer metallic laminate layers 24 and 25 from growing or stretching so much that they are subject to residual tensile stresses. Instead, restraint or mitigation by the fiber laminate layers 30 of growth or stretching of the outer metallic laminate layers 24 and 25 maintains residual stresses of the outer metallic laminate layers 24 and 25 in compression. By being subjected to residual compressive stresses, according to the present invention the outer metallic laminate layers 24 and 25 advantageously are able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation.

Thus, Westre discloses that shot peening would allow the end laminate to advantageously be able to withstand higher stresses or an increased number of fatigue cycles before the onset of crack initiation.  Additionally, as incorporated into Hauber process, this would result in that the memory contains instructions that when executed by the processor perform the steps of peening the second ply onto the first ply using the peening system, such that the second ply is bonded to the first ply. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a peening system; and that the memory contains instructions that 


As to claim 3, Westre as incorporated discloses that the peening system comprises a shot peening system.  See paragraphs 0024-25, disclosing shot peening.

As to claim 4, Westre as incorporated discloses that the shot peening system comprises a plurality of metal particles.  See paragraph 0025, disclosing “steel shot”

As to claim 5, Westre as incorporated discloses that the shot peening system comprises a plurality of glass particles.  See paragraph 0025, disclosing “glass shot”

As to claim 6, Westre as incorporated discloses that the shot peening system comprises a plurality of ceramic particles.  See paragraph 0025, disclosing “Additionally, other traditional and non-traditional mediums for shot peening are also suitably used, such as, without limitation, water and laser. Other traditional and non-traditional mediums suitably include ice, ceramics, plastics, other metals, and organic materials.”

As to claim 14, Hauber discloses a compaction roller (compaction roller 210).  See paragraph 0045, disclosing “Currently applied tape 208 is then compacted to (pressed against) 

As to claim 15, Hauber as modified by Westre is silent as to whether the compaction roller is disposed downstream of the peening system.  Hauber discloses the compaction roller; Westre discloses the benefits of the peening system.
However, rearrangement of parts is obvious.  MPEP 2144.04.  In this case, two (or three) locations are possible.  Either the compacting can occur first such that the compaction roller is upstream the shot peening, or the shot peening can occur first such that the compaction roller is downstream the peening system. (The third, less likely, is that both occur at the same location).  A person of ordinary skill would be well motivated to experiment or select either the upstream or downstream option given the limited number of placement options.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention whether the compaction roller is disposed downstream of the peening system as an obvious rearrangement of the limited number of parts in the arrangement of the roller of Hauber and peening system of Westre.

As to claim 16, Hauber as modified by Westre is silent as to whether the compaction roller is disposed upstream of the peening system.  Hauber discloses the compaction roller; Westre discloses the benefits of the peening system.
However, rearrangement of parts is obvious.  MPEP 2144.04.  In this case, two (or three) locations are possible.  Either the compacting can occur first such that the compaction roller is upstream the shot peening, or the shot peening can occur first such that the compaction roller is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention whether the compaction roller is disposed upstream of the peening system as an obvious rearrangement of the limited number of parts in the arrangement of the roller of Hauber and peening system of Westre.

As to claim 17, Hauber discloses a polymer dispensing system, the polymer dispensing system being used to dispense additional polymer between the first ply and the second ply of the thermoplastic composite tape.  See paragraph 0045, disclosing “A filament polymer dispensing system 205 dispenses a polymer filament 231. The polymer filament 231 is dispensed from filament supply 207 and melts as it enters the HAZ 202, The polymer filament 231 forms a bead on the previously applied tape. The HAZ raises the currently applied tape 208, polymer, and the previously applied tape 216 to a temperature suitable to affect a bond between the layers. Currently applied tape 208 is then compacted to (pressed against) previously applied tape 216 with the polymer 231 disposed between them, by compaction roller 210, causing a strong bond to form between tape ply 208 and tape ply 216. In some embodiments, the filament comprises a PEEK filament.”  See also paragraph 0049, disclosing “instead of a filament polymer dispensing system, a powdered polymer dispensing system 237 is used to dispense powdered polymer 247.”  See also paragraph 0050, disclosing “instead of a filament polymer dispensing system, molten polymer dispensing system 241 is used to dispense polymer 251.”

Claims 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Westre (US 20040081849 A1) as applied to claims 1, 3-6 and 14-17 above, and further in view of Coates (US 20170129180 A1).

As to claim 2, Hauber and Westre as incorporated does not disclose that the peening system comprises a needle peening system.
However, Coates discloses that heads arranged to process the material of the work piece such as by depositing or modifying material or inspecting, detecting or marking the work piece include “shot blasting, peening or micro-peening, needle peening, laser peening”.  See paragraph 0015.  See also paragraph 0127-129, teaching that “a method of processing a work piece comprising: [0128] i) using a first processing head, which may have a first deposition characteristic to lay down material having a first set of properties; [0129] ii) processing the article being created by at least one of laser ablation, drilling, marking, cladding, inspection, 3D scanning, heat treatment, hammering, scarifying, shot blasting, peening or micro-peening, needle peening, or rolling, the method including a plurality of processing steps carried out on the work piece.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises a needle peening system because Coates discloses that needle peening is an alternative surface modification technique to shot peening (called shot blast in Coates)

As to claim 7, Hauber and Westre as incorporated does not disclose that the peening system comprises an ultrasonically driven peening system.  
ultrasonic.  Mechanical movement may be generated by the machine tool or by the processing head.  The movement may be generated by actuation of pins in the head.  The actuation of the pins may be simultaneous or may be sequential.  Preferably coolant fluid is supplied to the processing head to keep the pins cool.”  See also paragraph 0077, disclosing a micropeening system and teaching that “Alternatively the movement may be ultrasonically generated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises an ultrasonically driven peening system because Coates teaches that ultrasonic driven peening systems are a known alternative for a driving system.

As to claim 8, Hauber and Westre as incorporated does not disclose that the peening system comprises an electronically actuated peening system.
However, Coates discloses that the peening system comprises an electronically actuated peening system.  See paragraph 0164, disclosing “In a preferred embodiment the head may be arranged to activate one or more peening pins to add pressure in the wake of an area treated by the processing head.  The processing may be by means such as a laser.  Desirably a plurality of pins can be activated.  In a preferred embodiment activation of the pins is arranged to be countercyclical to a laser pulsing frequency.  In other embodiments the energy source may be an arc, an electron beam, microwaves, induction heaters or other similar energy sources.  These 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the peening system comprises an electronically actuated peening system 

Claims 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauber (US 20180154591 A1) in view of Westre (US 20040081849 A1) as applied to claims 1, 3-6 and 14-17 above, and further in view of Mark (US 20140291886 A1)

As to claim 9, Hauber does not disclose a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage of the dispensed second ply of thermoplastic composite tape.
However, Mark makes obvious a computer control system (controller 20), wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage (“voids detected in the part”) of the dispensed second ply of thermoplastic composite tape.  See paragraph 0143, disclosing “In one particular embodiment, and as depicted in the figure, a laser range finder 15, or other appropriate sensor, is used to scan the section ahead of the heated extrusion nozzle in order to correct the Z height of the nozzle, or fill volume required, to match a desired deposition profile.  This measurement may also be used to fill in voids detected in the part.  Additionally, the range finder 15, or another range finder could be used to measure the part after the material is extruded to confirm the depth and position 
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to utilize a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a warpage of the dispensed second ply of thermoplastic composite tape in order to correct and match a desired deposition profile.

As to claim 12, Hauber discloses that the computer control system comprises at least one camera (see paragraph 0048, disclosing Image acquisition device (e.g. camera) 232).

As to claim 13, Hauber does not disclose that the computer control system comprises at least one laser scanner.
However, Mark as incorporated in claim 9 above discloses that the computer control system comprises at least one laser scanner (“laser range finder 15”).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention that the computer control system comprises at least one laser scanner in order to correct and match a desired deposition profile.


Allowable Subject Matter
Claims 26-27 are allowed.

The following is an examiner’s statement of reasons for allowance: With respect to claim 26, the prior art of record does not disclose the additional limitation of “”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dependent claims 10 and 11 have allowable subject matter, but are objected as substantial duplicates of allowed claims 26-27

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 10, the prior art of record does not disclose the additional limitation of “further comprising a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact depth of the dispensed second ply of thermoplastic composite tape” in combination with the limitations of parent claim 10.
With respect to claims 11, the prior art of record does not disclose the additional limitation of “further comprising a computer control system, wherein the memory further contains instructions, that when executed by the processor, further performs the step of monitoring a peening impact density of the dispensed second ply of thermoplastic composite tape.”.
It should be noted that claims 26 and 27 are claims 10 and 11, written in independent form.  See the remarks on 3/9/2022, page 9.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A computer control system” does not invoke 112(f) because a processor and a memory with instructions is sufficient structure.